Name: 96/234/EC: Commission Decision of 18 March 1996 on the organization in Ireland of training programmes for personnel working in the veterinary sector (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: employment;  agricultural activity;  economic policy;  Europe;  teaching
 Date Published: 1996-03-27

 Avis juridique important|31996D023496/234/EC: Commission Decision of 18 March 1996 on the organization in Ireland of training programmes for personnel working in the veterinary sector (Only the English text is authentic) Official Journal L 077 , 27/03/1996 P. 0035 - 0041COMMISSION DECISION of 18 March 1996 on the organization in Ireland of training programmes for personnel working in the veterinary sector (Only the English text is authentic) (96/234/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/424/EEC of 26 June 1990 on expenditure in the veterinary sector (1), as last amended by Decision 94/370/EC (2), and in particular Article 36, paragraph 2 thereof,Whereas the Irish authorities have asked the Commission to entrust the Faculty of Veterinary Medicine, University College Dublin, with the organization of refresher courses meeting the requirements laid down in Article 36 of Decision 90/424/EEC;Whereas rules should be established to determine how such courses should be organized and to fix the financial participation of the Community;Whereas because of the objectives of this measure the courses should be open to supervision by persons from other Member States appointed for this purpose;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 For the purposes of this Decision, the responsible authority shall be the Faculty of Veterinary Medicine, University College Dublin, represented by the Dean of Faculty.Article 2 The responsible authority shall undertake:1. to organize in 1996, 1997, 1998, 1999 and 2000 training programmes for personnel working in the veterinary sector. The nature, content and timetable of these courses shall be as set out in the Annex;2. to reserve half of the places offered for official personnel from other Member States. Account shall be taken in the allocation of places, of a balance between the Member States;3. to avail if necessary of the provisions of Article 36 (1), line 2 of Decision 90/424/EEC;4. to present an annual report on the progress of the courses to the Commission and the Member States within the framework of the Standing Veterinary Committee, the first report to be presented in December 1996.Article 3 The financial participation of the Community is fixed as follows:- 50 % of the costs incurred by the responsible authority for the training of Irish personnel working in the veterinary sector and 25 % of the costs of the accommodation of these personnel,- 100 % of the costs incurred by the responsible authority for the accommodation and training of personnel from other Member States.Article 4 1. The costs referred to in the first indent of Article 3 shall be as follows:- cost of instruction (lecturers' fees),- cost of equipment (hire of venue, teaching materials, equipment and background material),- general organizational costs, but restricted to a maximum of 20 % of the costs claimed under the first two indents above,- travel and subsistence costs of lecturers,- accommodation costs for Irish participants.2. The costs referred to in the second indent of Article 3 shall be as follows:- cost referred to in paragraph 1, indents 1 - 4 inclusive,- the cost of providing information to responsible authorities in other Member States concerning the training courses,- the cost of linguistic support needed to ensure the operation of the programme,- accommodation costs of participants from other Member States.Article 5 1. The Community's financial contribution shall be granted after presentation of the supporting documents.2. At the request of the responsible authority an advance may be granted to a maximum of 50 % of the estimated costs of one course. The request must be presented by the responsible authority before 30 June 1996.Article 6 On the basis of a report by the responsible authority the Commission shall draw up before 31 December 2000 a review of the educational and financial aspects.Depending on the results, a further decision may be taken on the extension and improvement of future training measures.Article 7 This Decision is addressed to Ireland.Done at Brussels, 18 March 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.ANNEX I Nature of the courses 1. The various training courses are intended for persons working within the veterinary sector. The courses are designed to widen existing knowledge and strengthen mutual trust by means of the exchange of experience.2. In principle, the courses will last for two weeks and there will be 30 places on each. The courses will combine theory and practice. As part of each course the participants will prepare and present reports on topics of relevance to the Community.ANNEX II 1. COURSE No 1 Diagnosis, management and control of certain diseases in cattle, sheep and goats The aim of this course is to examine diagnostic, management and control aspects of certain diseases.The following diseases will be discussed:Cattle- Tuberculosis- Brucellosis- Bovine Spongiform Encephalophathy- Paratuberculosis- Enzootic Bovine LeucosisSheep and Goats- Scrapie- Maedi/visna- Brucella melitensisIn addition other disease of zoonotic importance will be addressed.The course will include:- an examination of the relevant Community provisions,- a description of the decision making processes in the Community veterinary field,- discussion of application of Community legislation at national level.The practical components will include:- appropriate field trips (farm visits, etc.),- workshops on data collection and anaylsis, geographic information systems,- demonstration of information systems (Animo),- demonstration of modern aids to diagnosis (laboratory visit).2. COURSE No 2 Diagnosis, management and control of certain diseases in pigs, poultry and horses The aim of this course is to examine diagnostic, management and control aspects of certain diseases.The following diseases will be discussed:Pigs- Aujeszky's disease- Transmissible gastro-enteritis- Porcine brucellosisPoultry- Newcastle disease- Avian influenza- MycoplasmosisHorses- Equine viral arteritis- African horse sickness- Equine infectious anaemiaIn addition other diseases of zoonotic importance will be addressed.The course will include:- an examination of the relevant Community provisions,- a description of the decision-making processes in the Community veterinary field,- discussion of the application of Community legislation at national level.The practical components will include:- appropriate field trips (farm visits, etc.),- workshops on data collection and analysis, geographic information systems,- demonstration of information systems (Animo),- demonstration of modern aids to diagnosis (laboratory visit).3. COURSE No 3 Animal welfare The aim of this course is to enable participants to recognize the principal animal stress factors they are likely to encounter in the course of their official duties.The major items will be:- protection of animals during transport,- protection of animals at slaughter,- protection of animals on the farm (poultry, pigs and calves).The course will include:- an examination of the relevant Community and Council of Europe provisions,- a description of the decision-making processes in the Community veterinary field,- discussion of the application of Community legislation at national level.The practical components will include:- appropriate field trips (farm and slaughterhouse visits),- demonstration of transport conditions and means of transport,- demonstration of loading of animals for transport by road and/or sea.4. COURSE No 4 Public health - fresh meat (bovine and ovine) The aim of this course is to examine the principles of the hygienic production of fresh meat with a view to the protection of public health.Particular attention will be paid to:- ante- and post-mortem inspection procedures,- application of the hazard analysis critical control point in slaughterhouse systems,- regime of checking for residues,- microbiological controls.The course will include:- an examination of the relevant Community provisions,- a description of the decision-making processes in the Community veterinary field,- discussion of the application of Community legislation at national level.The practical components will include:- appropriate field trips (slaughterhouse visits),- demonstration of laboratory aids for microbiological controls and residue checks,- workshops on data collection and analysis,- presentation and discussion of on-farm assurance schemes.ANNEX III PROVISIONAL TIMETABLE >TABLE>ANNEX IV ESTIMATED COSTS (Five-year programme of eight courses) >TABLE>